Citation Nr: 0507466	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-22 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for lumbosacral spine strain.

2.  Entitlement to a disability rating greater than 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In September 2003 the Board remanded this case to the RO for 
compliance with procedural due process requirements 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In a May 2004 rating decision, the RO awarded a 30 percent 
disability evaluation for the service-connected migraine 
headaches, formerly evaluated as 10 percent disabling during 
the appeal.   


FINDINGS OF FACT

1.  In a VA Form 21-4138, Statement in Support of Claim, 
dated in August 2004 and received in September 2004 from the 
veteran's accredited representative, the veteran specified 
her desire to withdraw her appeal.

2. The Board received the request to withdraw the veteran's 
appeal prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's claims for a 
disability rating greater than 10 percent for lumbosacral 
spine strain, and a disability rating greater than 30 percent 
for migraine headaches have been met, and the veteran's 
appeal is dismissed in its entirety. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 1999 rating decision, the RO denied a 
disability rating greater than 10 percent for lumbosacral 
spine strain, and a rating greater than 10 percent for 
migraine headaches.  The veteran subsequently filed a notice 
of disagreement and perfected her appeal on the 
aforementioned issues.  In a May 2004 rating decision the RO 
awarded a 30 percent disability evaluation for the service-
connected migraine headaches, formerly rated as 10 percent 
disabling during the appeal.  

In a written statement dated in August 2004 and received in 
September 2004 from her accredited representative, the 
veteran specified her desire to withdraw her appeal.  The 
veteran's appeal before the Board includes the issues of 
increased ratings for both lumbosacral strain and migraine 
headaches. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Only an appellant, or an 
appellant's authorized representative, may withdraw an 
appeal.  An appeal may be withdrawn as to any or all issues 
involved in the appeal.  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
If the appeal involves multiple issues, the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the issue(s) withdrawn from the appeal. 38 C.F.R. § 20.204(c) 
(2004).

In this case, the veteran through her representative has 
withdrawn her appeal in its entirety; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review her claims on appeal and dismisses 
them without prejudice.




ORDER

The appeal concerning entitlement to a disability rating 
greater than 10 percent for lumbosacral spine strain, and 
entitlement to a disability rating greater than 30 percent 
for migraine headaches, is dismissed in its entirety without 
prejudice.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


